Filed 4/5/13 P. v. Fekadu CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062855

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD109580)

BERIHU HADARA FEKADU,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Laura H.

Parsky, Judge. Affirmed.



         Berihu Hadara Fekadu appeals from a decision granting a petition to extend his

commitment as a person found not guilty by reason of insanity (NGI) for an additional

two-year period (Pen. Code,1 § 1026.5). He contends there is not sufficient evidence to

prove that because of his mental illness he remains a danger to others. We will find the

evidence sufficient to support the trial court's findings and therefore we will affirm.

1        All further statutory references are to the Penal Code unless otherwise specified.
                  FACTUAL AND PROCEDURAL BACKGROUND

       In 1995 a jury found Fekadu NGI as to two counts of a forcible lewd act with a

child (§ 288, subd. (b)) and three counts of felony assault (§ 245, subd. (a)(1)). The court

found Fekadu had not recovered his sanity at that time and he was committed for

treatment. In 1998 and 1999, Fekadu was on outpatient status for a short period of time.

Otherwise, he has been confined since the original trial.

       Fekadu waived his right to a jury and, following a court trial, the petition to extend

his commitment was granted and he was committed until October 2014.

       The parties are essentially in agreement as to the evidence presented at trial,

although they differ in their analysis of that evidence. We find the appellant's summary

of the facts accurately sets forth the evidence presented and thus we will include that

statement here.

       Dr. Stacey Berardino is a forensic psychologist who interviewed appellant in the

San Diego County jail in July of 2012, and reviewed all his medical reports and records.

The judge specified that none of those records were part of the body of trial evidence,

except as specifically offered by counsel. The court admitted some weekly nursing

progress reports, discussed below.

       Dr. Berardino described the main commitment offenses, in which appellant

sexually fondled some girls, ages 13 and 14, then followed them into a restaurant

brandishing a knife. He left and returned, by which time the girls' mothers had hid with

them behind a closed door in the restaurant, as he tried to get inside. There was also an

incident at a bar in which he molested a woman, then fought with a bartender and gave

                                             2
him a black eye. In the state hospital system in 1994 he fondled a minor patient on three

separate occasions. In 1995 he hit and kicked a jail deputy. In March of 2011 he

physically assaulted his psychiatrist at Napa Hospital, whom he considered to be "out to

get him."

       Dr. Berardino diagnosed appellant as having a severe mental disorder, paranoid

schizophrenia, which is not in remission, and currently renders him a substantial physical

danger to others. He had no incidents of violence or threats since the March 2011

incident, except that about three months before trial, he talked to a staff member about

fighting, and asked if that person knew kung fu. He has hallucinations and delusions on

at least a monthly basis, including fixed beliefs that he has special powers from God, and

therefore has the right to do things, which are wrong for others. This included the assault

on the deputy, and touching girls and women inappropriately.

       Medication is basic to control of schizophrenia, and while appellant has not

refused medication recently, the assessor opined that was because he had virtually no

choice because he is under an involuntary medication order. He told Dr. Berardino he

needs no medication because the spirit of God is inside him. Some of his medications are

injected on a monthly basis. Appellant was on a conditional release program (CONREP)

in 1998 and 1999. He committed no acts of violence during that time, but his parole was

revoked because he was not taking his medications, and became irrational. Even with

medication he can be delusional, paranoid, and violent, but medication reduces his acting

out of his delusions.



                                             3
       Dr. Berardino found it noteworthy that appellant describes his "WRAP" (wellness

recovery program) as a discussion of current events. His plan for maintaining mental

health upon release is unrealistic. It consists of praying, returning to his home country of

Ethiopia, and going to the university there. Appellant told the assessor his medication is

torture, and part of a Nazi conspiracy. He refuses blood draws to check medication

levels. He would not be likely to take medication if released outright, or even if

conditionally released. There would be more stressors on appellant if he were released or

in CONREP, and CONREP cannot administer involuntary medication orders.

       Dr. Berardino agreed appellant was not currently violent, homicidal, or suicidal.

He also agreed that his weekly nursing evaluations (from January through July of 2012)

were positive, and reflected much progress in control of appellant's illness. Dr. Berardino

stood by the opinion that appellant still required confinement, partly because he attributed

the progress appellant showed, to the intramuscular injections of appellant's main

medication, Zyprexa.

       Psychiatrist Jaganath Glassman also reviewed appellant's medical files from Napa

State Hospital, and interviewed him in the San Diego County Jail, in July of 2012. He

described appellant's commitment offenses of sexual assaults and other physical assaults,

as being caused by appellant's severe mental disorder. Appellant's paranoid

schizophrenia impairs his perception of reality. He has grandiose delusions, including

that he has special powers from God. Therefore he has the right to touch others in a

sexual or assaultive manner, and he believes he can heal others with his touch.



                                             4
       Dr. Glassman found that appellant was not in remission, and that he did pose a

substantial physical danger to others because he has a history of acting out violent and

sexual impulses, and no control over his misbehaviors. This has been documented since

he was first jailed on the original sex offenses, then committed assaults in the jail. While

he had no incidents of violence at Napa for over a year before the trial in October of

2012, since he attacked his psychiatrist (in March of 2011), he had many incidents where

he appeared to be on the edge of committing violent acts, or in Dr. Glassman's view

issued threats. As Dr. Glassman interviewed appellant in the jail, he suddenly became

enraged thinking the doctor was against him, and leaned forward, speaking rapidly and

more loudly. Dr. Glassman noted he found this frightening, even though he knew

appellant was behind bars and could not reach him. He terminated the interview, feeling

appellant was too delusional to talk further.

       Dr. Glassman disagreed that nurse's notes from January through July of 2012

reflected substantial improvement, in that while he had no aggressive or violent behavior,

he was still actively psychotic and delusional. Dr. Glassman also emphasized appellant's

history of fighting and challenging staff, and refusing blood work to check medication

levels. He opined that appellant's condition would rapidly deteriorate, if he were outside

of a structured setting. CONREP would not provide the necessary structure and support.

Dr. Glassman agreed that appellant is quite bright, and of average or above average

intelligence.

       Appellant testified that he wanted CONREP again. He considered his illness

healed because in his view reading the Bible can heal us, even of conditions such as

                                                5
schizophrenia. He would not repeat his 1994 sexual offense. He did wish to become a

leader in Ethiopia if he were completely discharged, but denied he said he wanted to be

president there. He did not like Seroquel because it made his eyes weak, but he denied

telling assessors he needed no medication. He has no delusions, and was not hearing

voices. He would take medication as ordered.

                                       DISCUSSION

                           SUFFICIENCY OF THE EVIDENCE

       Fekadu contends the evidence is insufficient to prove, beyond a reasonable doubt,

that his mental illness causes him to still be a danger to others. We believe a fair

application of the appropriate standard demonstrates there is sufficient substantial

evidence to support the trial court's decision.

                                  A. Standard of Review

       When a defendant is found not guilty by reason of insanity, and confined to the

state hospital, the commitment may be extended for two-year periods, if due to mental

illness and the defendant continues to pose a substantial danger of physical harm to

others. (§ 1026.5, subd. (b)(1); People v. McKee (2010) 47 Cal. 4th 1172, 1207; People v.

Kendrid (2012) 205 Cal. App. 4th 1360, 1369-1370.)

       When we review the decision of a trial court granting the prosecution's petition to

extend a defendant's commitment under section 1026.5, we apply the familiar substantial

evidence standard of review. Under that standard we review the entire record, drawing

all reasonable inferences in favor of the trial court's decision. We do not make credibility

decisions, nor do we weigh the evidence. Rather, we determine whether there is

                                              6
sufficient substantial evidence in the record, from which a reasonable trial court could

find the defendant remains a danger to others, beyond a reasonable doubt. (People v.

Zapisek (2007) 147 Cal. App. 4th 1151, 1165; People v. Bowers (2006) 145 Cal. App. 4th
870, 879.)

                                      B. Legal Principles

       In order to find a defendant continues to be dangerous, the evidence must

demonstrate, beyond a reasonable doubt, that there is a serious impairment of volitional

control of the person's behavior. (People v. Williams (2003) 31 Cal. 4th 757, 773; People

v. Kendrid, supra, 205 Cal.App.4th at p. 1370.)

       Whether a person, by reason of mental illness, poses a substantial risk of physical

harm to others can be established by expert opinion testimony. The testimony of one

expert that the defendant meets the test of dangerousness is sufficient to support a trial

court's finding. (People v. Bowers, supra, 145 Cal.App.4th at p. 879; People v.

Crosswhite (2002) 101 Cal. App. 4th 494, 507-508.)

                                          C. Analysis

       In this case, two mental health professionals examined Fekadu, and reviewed his

criminal and mental health history. Both agreed he continues to suffer from severe

mental illness, that he lacks insight as to that illness, that he will likely stop taking

medication if released, and that he continues to suffer delusions and aggressive and

sometimes violent behavior. Both experts agreed that even under medication and in a

controlled environment, Fekadu poses an unreasonable risk of physical harm to others.



                                                7
       The experts were aware of the crimes involved and the delusional system

underlying those crimes. They agreed that Fekadu still suffers from the same illness and

delusions. The experts cited to Fekadu's objection to medication and to acts of violence

both in and out of mental health confinement. His last documented assault occurred in

2011 when he attacked his psychiatrist while in the state hospital.

       Fekadu focuses on bits of testimony he deems beneficial and seeks to advance his

own interpretation of some of the testimony. For example, he argues he has committed

no physical violence since 2011. He notes that nurses notes from the county jail show

appropriate behavior in the six months preceding trial. And, he interprets Dr. Glassman's

comments about the interview where the doctor noted the agitation from Fekadu's

delusions became so intense that the doctor ended the interview, as simply evidence that

some people are frightened at the appearance and manner of a person with his mental

illness.

       As we have noted above, it is not our role to weigh the evidence. In the trial court

there was unanimous expert opinion that Fekadu was a danger to others. Those opinions

are well supported by the prior history, the interviews and the professional experience of

the experts. Plainly the trial court credited their opinions and gave them great weight.

Those opinions are more than adequate to support the trial court's decision.




                                             8
                                 DISPOSITION

    The judgment is affirmed.




                                               HUFFMAN, Acting P. J.

WE CONCUR:



                   NARES, J.


                     IRION, J.




                                      9